Citation Nr: 1755889	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1966 to December 1969.

This appeal derived from a downstream element of a claim to reopen service connection for PTSD that was received in October 2012.  This appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent disability rating, effective October 5, 2012 (the day the claim to reopen service connection was received by VA).  

The issue of entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In June 2015, the Board denied an initial disability rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court vacated the June 2015 Board decision on the basis that the Board did not discuss whether the Veteran's testimony at the July 2014 Board hearing regarding worsening nightmares and sleep impairment indicated that there was a "material change" in the psychiatric disorder that would require the provision of a contemporaneous examination.  The Court held that the Board did not provide adequate rationale for its finding that, in light of the testimony, the duty to assist had been satisfied.  On remand, the Court indicated that the Board should carefully consider whether the duty to assist has been satisfied, and, if it has not, should remand the issue for an additional VA examination. 

In July 2014, the Veteran testified at a Board videoconference hearing at the local RO in Reno, Nevada, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for PTSD

At the July 2014 Board hearing, the Veteran testified that his nightmares and sleep impairment had worsened since the most recent VA examination in November 2012.  An August 2016 VA treatment record notes that the Veteran reported the PTSD was worsening, with more anxiety and mood problems.  A February 2017 VA treatment record notes that the Veteran reported that the PTSD symptoms had worsened over the previous year.    

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  The Board finds that further examination for a current examination that accurately reflects the severity of the PTSD symptoms and resultant level of social and occupational impairment would be helpful in this case.    

Further, in a July 2017 written statement, the representative contended that the frequency, severity, and duration of the Veteran's psychological symptoms far exceed the impairment contemplated by the 30 percent disability rating assigned.  The representative contended that an initial disability rating of at least 70 percent for PTSD is warranted for the entire appeal period (from October 5, 2012 onward).  In support of this contention, the representative submitted a July 2017 private psychiatric examination report by Dr. C.M.  The representative contended that the Board should rely on this medical evidence to adjudicate the issue of a higher initial rating, rather than remanding for additional development. 

The Board has reviewed the July 2017 private psychiatric examination report and finds that an additional VA examination is necessary because there remains some question as to the severity of the PTSD throughout the initial rating period.  
Dr. C.M. indicated that the findings in the July 2017 private psychiatric examination report were based on a review of the entire claims file and telephone interview of the Veteran and his spouse; however, the majority of the July 2017 private psychiatric examination report focuses on the relatively recent February and April 2017 written statements by the Veteran and his spouse, the November 2012 VA examination report (mainly focusing on the stressor statements recorded therein), and the July 2017 telephone interview.  Despite the representative's contention that Dr. C.M. cites extensively from multiple parts of the evidence of record (see July 2017 written statement at 3), review of the July 2017 private psychiatric examination report reflects that the only other evidence Dr. C.M. appears to cite is a May 2008 VA treatment record.  

In the July 2017 private psychiatric examination report, Dr. C.M. does not address the fact that the Veteran had not sought any mental health treatment for PTSD prior to August 2016 (which could reflect some evidence that the PTSD had worsened, but may not be consistently severe throughout the entire appeal period).  Nor does Dr. C.M. address the Veteran's testimony at the July 2014 Board hearing with regard to occupational impairment associated with the PTSD.  At the July 2014 Board hearing, the Veteran testified that he currently worked part time performing construction maintenance.  The Veteran testified that, when he had been working full time, his employers accommodated his PTSD by letting him work mostly alone.  The Veteran further testified that he was terminated from his previous employment because of a (non-service-connected) surgery.  After this, the Veteran testified that he decided to retire.  See also November 2012 VA examination report.  Additionally, Dr. C.M. does not explain the conflicting assessments of severity of impairment caused by PTSD signs and symptoms between the November 2012 VA examination and Dr. C.M., except to say that "the veteran disagrees with [the VA examination's] assessment."  There is a significant disparity between the symptoms and impairment recorded in the July 2017 private psychiatric examination report and the other evidence of record, which includes VA treatment records, the November 2012 VA examination, and the Veteran's testimony at the July 2014 Board hearing.  As such, an additional VA examination is necessary because there remains some question as to the severity of the PTSD.
  
TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In an April 2017 written statement, the Veteran contended being unable to secure and follow a substantially gainful occupation due to the service-connected disabilities, to include PTSD.  See also April 2017 application for increased compensation based on unemployability (on a VA Form 21-8940) and July 2017 private psychiatric evaluation report.    

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the initial rating issue remanded herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.

3.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected PTSD.  The VA examiner should note and discuss the findings by 
Dr. C.M. in the July 2017 private psychiatric report. 

4.  After all development has been completed, the AOJ should adjudicate the issues of entitlement to a TDIU and a higher initial rating for PTSD in light of all pertinent evidence.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

